Citation Nr: 1017547	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  08-20 219 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the 
residuals of an eye injury, currently diagnosed as 
blepharospasm with lagophthalmos and exposure keratophy. 



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The Veteran had active service from March 1981 to March 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2007 rating decision of the 
Indianapolis, Indiana regional office (RO) of the Department 
of Veterans Affairs (VA).  

The Veteran's private attorney withdrew as the power of 
attorney for this appeal in April 2009.  The Veteran has not 
appointed another representative. 

As a result of a June 2009 rating action, the evaluation for 
the Veteran's eye disability was increased from zero percent 
to 20 percent, effective December 6, 2009, the date of the 
Veteran's claim for an increased rating.  A Veteran is 
generally presumed to be seeking the maximum benefit allowed 
by law and regulation, and a claim remains in controversy 
where less than the maximum available benefit is awarded.  AB 
v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  The Veteran has bilateral lagophthalmos, resulting in no 
more than severe incomplete paralysis of the seventh cranial 
nerve..  

2.  The Veteran does not have periods of incapacitation as a 
result of his eye disability, and his visual acuity is no 
worse than 20/70 for one eye and 20/60 for the other.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
blepharospasm with lagophthalmos and exposure keratophy have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. § 4.7, 4.79, 4.124a, Codes 6001, 6022, 6066, 8207 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2009).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In the present appeal, the Veteran's  request for a higher 
rating for his eye disorder was received in December 2006.  
The Veteran was provided with a March 2007 letter that 
supplied the notice required by Pelegrini and Dingess.  The 
Veteran received this letter prior to the initial 
adjudication of his claim.  Additional notice was also 
provided to the Veteran in a June 2008 letter that contained 
the information outlined in Vazquez-Flores v. Peak, 22 Vet. 
App. 37 (2008).  The Board finds that the duty to notify the 
Veteran has been met.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this regard, the Veteran has been 
afforded a VA examination of his eye disability.  Although 
the claims folder was not made available to the examiners, 
the examiner states that the Veteran's medical records were 
reviewed.  This does not result in any harm to the Veteran, 
as the Board notes that in claims for increased evaluations, 
the most important findings concern the current impairment 
that results from each disability, and not the historical 
record.  All identified records that are available have been 
obtained.  Records have been obtained from the Social 
Security Administration (SSA).  The Veteran declined his 
right to a hearing in his substantive appeal.  As there is no 
indication of the existence of additional evidence to 
substantiate the claim, the Board concludes that the duty to 
assist provisions of the VCAA have been met. 

Law and Regulations

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the Board will consider whether or not a staged 
rating is appropriate for the period on appeal.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

6000
  
Choroidopathy, including uveitis, iritis, cyclitis, 
and choroiditis.
 
6001
Keratopathy
 
6002
Scleritis
 
6006
Retinopathy or maculopathy.
 
6007
Intraocular hemorrhage.
 
6008
Detachment of retina.
 
6009
Unhealed eye injury.


 
GENERAL RATING FORMULA FOR DIAGNOSTIC CODES 6000 
THROUGH 6009 
 
Evaluate on the basis of either visual impairment due 
to the particular condition or on incapacitating 
episodes, whichever results in a higher evaluation.  
 
With incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months 
 
With incapacitating episodes having a total duration 
of at least 4 weeks, but less than 6 weeks, during 
the past 12 months 
 
With incapacitating episodes having a total duration 
of at least 2 weeks, but less than 4 weeks, during 
the past 12 months 
 
With incapacitating episodes having a total duration 
of at least 1 week, but less than 2 weeks, during the 
past 12 months
6
0 
 
4
0 
 
2
0 
 
1
0
 
Note: For VA purposes, an incapacitating episode is a period 
of acute symptoms severe enough to require prescribed bed 
rest and treatment by a physician or other healthcare 
provider.
38 C.F.R. § 4.79, Diagnostic Codes 6000-6009 (2009)

602
2
Lagophthalmos:
Rating

Bilateral
20

Unilateral
10
38 C.F.R. § 4.79, Diagnostic Code 6002 (2009)




6065
  
Vision in one eye 5/200: 
In the other eye 5/200 (1.5/60): 1 
In the other eye 10/200 (3/60) 
In the other eye 15/200 (4.5/60) 
In the other eye 20/200 (6/60) 
In the other eye 20/100 (6/30) 
In the other eye 20/70 (6/21) 
In the other eye 20/50 (6/15) 
In the other eye 20/40 (6/12)
100 
90 
80 
70 
60 
50 
40 
30
38 C.F.R. § 4.79, Diagnostic Code 6065 (2009)

6066  Visual acuity in one eye 10/200 (3/60) or 
better: 
Vision in one eye 10/200 (3/60): 
In the other eye 10/200 (3/60) 
In the other eye 15/200 (4.5/60) 
In the other eye 20/200 (6/60) 
In the other eye 20/100 (6/30) 
In the other eye 20/70 (6/21) 
In the other eye 20/50 (6/15) 
In the other eye 20/40 (6/12)
90 
80 
70 
60 
50 
40 
30
38 C.F.R. § 4.79, Diagnostic Code 6066 (2009)

Examinations of visual acuity must include the central 
uncorrected and corrected visual acuity for distance and near 
vision.  However, the evaluation of visual acuity is based on 
corrected distance vision, with certain exceptions.  
38 C.F.R. § 4.76.  

820
7
Paralysis of:
Rating

  Complete
30

  Incomplete, severe
20

  Incomplete, moderate
10

Note: Dependent upon relative loss of innervation of 
facial muscles.
830
7
Neuritis.
840
7
Neuralgia.
38 C.F.R. § 4.124a, Diagnostic Code 8207 (2009)

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 


Factual Background and Analysis

The Veteran contends that the 20 percent evaluation assigned 
to his service connected eye disability is inadequate to 
reflect the impairment that it causes.  He notes that he has 
spasms of his face and eye, as well as blurred vision.  

The record shows that entitlement to service connection for 
the residuals of an eye injury was established in an April 
1996 rating decision.  A zero percent evaluation was assigned 
for this disability.  This was increased to the current 20 
percent evaluation during the course of the current appeal by 
a June 2009 rating decision, effective from the date of the 
Veteran's December 2006 date of claim.  

The evidence includes VA treatment records dated 2005 and 
2006.  These show that the Veteran had an M-16 rifle explode 
in his face with residual injury in 1994.  He had a 
significant history of blepharospasm, and had undergone eye 
surgeries and was experiencing tearing problems.  

During an August 2006 VA examination, the Veteran reported 
having undergone ten major surgeries as a result of his 
injuries, including numerous Botox injections for 
blepharospasm.  He also had 95 percent of his auricular oculi 
removed, and punctal occlusion with cauterization in both 
eyes.  He reported intermittent blurred vision but no double 
vision.  The only medication he used for this disability was 
occasional artificial tears.  

On examination, the best corrected visual acuity for the 
right eye was 20/60, and the best corrected visual acuity for 
the left eye was 20/70.  External examination revealed orbits 
and adnexa within normal limits.  Extraocular motility was 
full, as were confrontation visual fields.  Pupils were 4-3 
and equal and reactive in both eyes.  There was no afferent 
pupillary defect.  Intraocular pressures were 12 in both 
eyes.  Lids and lashes examination were positive for 
lagophthalmos of 4 millimeter in the right eye and 6 
millimeter in the left eye with a poor to moderate Bell's 
response.  There was incomplete blink and mild ectropion in 
both eyes.  There was trichiasis on the left lower lid.  The 
conjunctiva had 1 + ejection.  The cornea revealed dense PE 
staining from the papillary area inferiorly.  The anterior 
chamber was deep and quiet, with a flat iris.  Cup-to-disc 
ration was 0.55.  Macula, vessels and periphery were normal.  
The impression was exposure keratopathy both eyes as a result 
of lagophthalmos and poor lid function and closure secondary 
to surgical reconstruction for a facial injury from an M-16 
explosion. 

The Veteran underwent a second VA examination in August 2008.  
The claims folder was not available but the examination 
report notes that medical records were reviewed.  The Veteran 
reported problems with his eyes ever since a gun blast injury 
in 1994.  He had undergone multiple eyelid surgeries to 
correct the blepharospasm including Botox injections, 
orbicularis oculi muscle surgery, punctal occlusion surgery, 
and other eyelid positioning correcting procedures.  His 
course since the onset of his disabilities was described as 
intermittent with remissions.  His only medication was 
artificial tears for both eyes with no side effects.  The 
Veteran reported that photophobia and all eyelid symptoms 
began following the M-16 injury.  

On examination, the Veteran's symptoms for the right eye 
included spasm of the eyelids and photophobia.  The left eye 
had photophobia and blurry vision.  Visual symptoms of both 
eyes were described as blurring.  The examiner stated that 
there were no periods of incapacitation.  Central visual 
acuity for the right eye was 20/30- for uncorrected far 
vision, 20/30- corrected vision; J2 uncorrected near vision; 
and J2 corrected near vision.  The left eye had uncorrected 
and corrected far vision of 20/50-2.  Uncorrected and 
corrected near vision was J2.  The Veteran did not have more 
than 4 diopters of spherical correction between the eyes, and 
did not have visual acuity of worse than 5/200.  He had an 
abnormal accommodation of presbyopia.  The Veteran did not 
have any visual field defects, and eye pressure was 14 in 
each eye.  The Veteran did not have a nystagmus, or loss of 
eyebrows, eyelashes, or eyelids.  There were eyelid 
abnormalities described as punctal ablation of both eyes 
which prevented normal functioning of the lacrimal duct, and 
intermittent eyelid spasm of both eyes.  Spasm was confirmed 
for both eyes on slit lamp examination.  The Veteran also had 
lagophthalmos of both eyes.  The macula and fundus were 
normal.  An examination of the cornea noted exposure 
keratopathy with corneal irregularity of both eyes.  
Conjunctivitis, iritis, retinitis, scleritis and other eye 
diseases were not currently active.  On fundoscopic 
examination, the optic nerve was normal. The diagnoses 
included blepharospasm, and exposure keratopathy.  The 
Veteran reported that he had last worked in the 1990s, and 
there were no effects on his usual daily activities. 

The Board finds that the evidence does not support 
entitlement to an evaluation in excess of 20 percent for the 
residuals of the Veteran's eye disability.  

Although both examinations noted lagophthalmos of each eye, 
the highest evaluation available for bilateral lagophthalmos 
is the 20 percent evaluation that is currently assigned.  
38 C.F.R. § 4.79, Code 6022.  Therefore, this rating code 
does not provide a basis for an increased evaluation.  

The Board has also considered entitlement to an increased 
rating for keratophy based on periods of incapacitation under 
the General Rating Formula for Diagnostic Codes 6000 through 
6009.  However, the August 2008 examination specifically 
notes that the Veteran did not have any periods of 
incapacitation, and this does not provide a basis for an 
increased rating.  38 C.F.R. § 4.79, Code 6001.  

The Veteran's keratopathy may also be evaluated for 
impairment of central visual acuity.  The visual acuity that 
is most favorable to the Veteran was that measured in August 
2006, when the right eye had visual acuity of 20/60 and the 
left eye had visual acuity of 20/70.  However, this does not 
equate to the 20/70 in each eye required for a 30 percent 
evaluation.  The visual acuity of 20/30 in each eye noted in 
August 2008 would not merit a compensable evaluation.  
38 C.F.R. § 4.79, Codes 6001, 6066.  

Finally, the Board has considered entitlement to an increased 
evaluation under the rating code for paralysis of the seventh 
(facial) nerve, but the evidence does not show that the 
Veteran has the complete paralysis of that nerve required for 
a 30 percent rating.  38 C.F.R. § 4.124a, Code 8207.  

The Board has considered the potential applicability of other 
rating codes, but there are no relevant codes that assist the 
Veteran in this case.  The August 2008 examination states 
that the Veteran has no impairment of the visual fields, so 
this rating code is not for consideration.  38 C.F.R. § 4.79, 
Code 6080.  The Veteran also denied having double vision, 
which precludes a rating for diplopia.  38 C.F.R. § 4.79, 
Code 6090.  The August 2008 examination states that there is 
no active conjunctivitis, so this code is not for 
consideration.  38 C.F.R. § 4.79, Code 6017.  The Veteran 
does not have glaucoma, tuberculosis of the eyes, or a 
malignant neoplasm.  As there is no basis for a higher 
rating, the Veteran's claim must be denied. 


ORDER

Entitlement to an evaluation in excess of 20 percent for the 
residuals of an eye injury, currently diagnosed as 
blepharospasm with lagophthalmos and exposure keratophy is 
denied. 



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


